                                         Case 3:19-cv-00038-MMC Document 231 Filed 04/20/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DEBBIE L. VIALE, et al.,
                                   7                                                       Case No. 19-cv-00038-MMC (JSC)
                                                         Plaintiffs,
                                   8
                                                 v.                                        NOTICE AND ORDER REGARDING
                                   9                                                       COUNSEL-ONLY SETTLEMENT
                                         AIR & LIQUID SYSTEMS CORP, et al.,                CONFERENCES
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   TO ALL REMAINING PARTIES AND COUNSEL OF RECORD:
                                                       The above matter was referred to Magistrate Judge Jacqueline Scott Corley for
                                  14
                                       settlement purposes.
                                  15

                                  16
                                              You are hereby notified that counsel-only Settlement Conferences are scheduled for May
                                  17
                                       18, 2020 and May 19, 2020. In light of the Covid-19 pandemic the conferences will be conducted
                                  18
                                       by video according to the following schedule.
                                  19

                                  20          May 18, 2020 9:00 a.m.: Plaintiff and Allied Fluid Products, Inc. (represented by Imai

                                  21   Tadlock Keeney & Cordery LLP).

                                  22          May 18, 2020 at 11:00 a.m.: Plaintiff and Elementis Chemicals, Inc. and Exxon Mobil
                                  23
                                       Corp. (both represented by Dehay & Elliston, LLP).
                                  24
                                              May 18, 2020 at 12:00 p.m.: Plaintiff and Foster Wheeler, LLC (represented by Hugo
                                  25
                                       Parker, LLP).
                                  26
                                              May 18, 2020 at 1:00 p.m.: Plaintiff and Calaveras entities (represented by Foley
                                  27

                                  28   Mansfield).
                                         Case 3:19-cv-00038-MMC Document 231 Filed 04/20/20 Page 2 of 3




                                              May 18, 2020 at 2:00 p.m.: Plaintiff and Certaineed Corp. and Metalclad Insulation Corp.
                                   1

                                   2   (represented by Dentons US LLP).

                                   3          May 18, 2020 at 3:00 p.m.: Plaintiff and Keenan Properties, Inc. (represented by CMBG3

                                   4   Law LLC).
                                   5
                                              May 19, 2020 at 9:30 a.m.: Plaintiff and Shell Oil Company (represented by Nixon
                                   6
                                       Peabody).
                                   7
                                              May 19, 2020 at 11:00 a.m.: Plaintiff and SPX Cooling Technologies Inc. (represented by
                                   8
                                       Michael Estrada).
                                   9

                                  10          May 19, 2020 at 12:00 p.m.: Plaintiff and Sterling Fluid (represented by Pond North LLP).

                                  11          May 19, 2020 at 1:00 p.m.: Plaintiff and Chevron, Trane USA, and Union Oil Co. (all
                                  12   represented by Prindle, Goetz, Barnes & Reinholtz LLP).
Northern District of California
 United States District Court




                                  13
                                              1.      Counsel for Plaintiff and each Defendant shall contact the Court’s Deputy Clerk
                                  14
                                       Ada Means at ada_means@cand.uscourts.gov on or before May 11, 2020 with the name(s) and
                                  15
                                       email address(es) of counsel attending the video settlement conference so that counsel can be
                                  16
                                       emailed the invitation to the video conference.
                                  17
                                              2.      Each party shall prepare a Settlement Conference Letter, which must be served on
                                  18
                                       opposing counsel and emailed to JSCsettlement@cand.uscourts.gov at least one week before the
                                  19
                                       counsel-only settlement conference.
                                  20
                                              3.      The Settlement Conference Letter shall include:
                                  21
                                                      a. A brief statement of the facts of the case.
                                  22
                                                      b. A brief statement of the claims and defenses including, but not limited to,
                                  23
                                                           statutory or other grounds upon which the claims are founded, and a candid
                                  24
                                                           evaluation of the parties’ likelihood of prevailing on the claims and defenses;
                                  25
                                                           and a description of the major issues in dispute.
                                  26
                                                      c. A summary of the proceedings to date and any pending motions.
                                  27
                                                      d. The relief sought.
                                  28
                                                                                          2
                                         Case 3:19-cv-00038-MMC Document 231 Filed 04/20/20 Page 3 of 3




                                   1                  e. Any discrete issue that, if resolved, would facilitate the resolution of the case.

                                   2                  f. The party’s position on settlement, including present demands and offers and a

                                   3                      history of past settlement discussions.

                                   4                  g. A list of counsel who will attend the settlement conference on behalf of each

                                   5                      side.

                                   6          4.      The parties shall notify the Court immediately at JSCsettlement@cand.uscourts.gov

                                   7   if the claims against any defendant resolve prior to the date set for the counsel-only Settlement

                                   8   Conference.

                                   9          IT IS SO ORDERED.

                                  10   Dated: April 20, 2020

                                  11                                                    ______________________________________
                                                                                        JACQUELINE SCOTT CORLEY
                                  12                                                    United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
